UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-K CURRENT REPORTPURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 20, 2017 GASTAR EXPLORATION INC. (Exact Name of Registrant as Specified in its Charter) DELAWARE 001-35211 38-3531640 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS Employer Identification No.) 1, SUITE 650HOUSTON, TEXAS 77010 (Address of principal executive offices) (713) 739-1800 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☒Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8 – OTHER EVENTS Item 8.01 Other Events.
